Case 1:16-cr-00515-NGG-LB Document 102 Filed 08/12/20 Page 1 of 3 PageID #: 6271

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
 DCP/JPL/JPM/GMM                                   271 Cadman Plaza East
 F. #2012R01716                                    Brooklyn, New York 11201



                                                   August 12, 2020

 By ECF and Email

 The Honorable Nicholas G. Garaufis
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

               Re:      United States v. OZ Africa Management GP, LLC
                        Criminal Docket No. 16-515 (NGG)

 Dear Judge Garaufis:

                 The government respectfully submits this letter in connection with its efforts
 to notify victims of defendant OZ Africa Management LP, LLC of their potential rights to
 restitution in the above-referenced matter. After learning of the existence of shareholders of
 Africo Resources Ltd. (“Africo”) who have not yet been advised of their potential status as
 victims, the government is now endeavoring to expeditiously notify them of their rights prior
 to presenting any settlement framework to the Court. Set forth below is a description of the
 government’s efforts to notify those recently identified Africo shareholders and a proposed
 process to identify additional victims and proceed to sentencing.
                On August 3, 2020, the government received, for the first time, from counsel
 for the 68% of Africo Shareholders who are already seeking restitution (the “Identified
 Victims”), a list of former shareholders of Africo in 2008 (the “Shareholder List”). The
 Shareholder List contains contact information for approximately 2,000 shareholders who
 have not yet been contacted by the government or counsel to the Identified Victims.
 According to counsel for the Identified Victims, the individuals on the Shareholder List who
 have not been contacted own approximately 2.2 million of the 27 million shares of Africo
 stock outstanding. Nevertheless, the government respectfully submits, and the parties agree,
 that the government should make every effort to notify each of the individuals or entities on
 the Shareholder List of their potential rights as victims. As the Shareholder List contains
 information that is twelve years old, the government is attempting to update the contact
Case 1:16-cr-00515-NGG-LB Document 102 Filed 08/12/20 Page 2 of 3 PageID #: 6272




 information for as many shareholders as possible.1 Once those efforts are complete, the
 government will send a letter to each name on the Shareholder List (the “Notice Letter”)
 advising the recipient of the background of the case, their potential status as a victim and the
 steps necessary for the recipient to advance a claim for restitution. The government will not
 contact the Identified Victims, who are already represented by counsel.
                In order to expedite this process, counsel for the Identified Victims will assist
 the government with the logistics of mailing the Notice Letters to each recipient identified on
 the Shareholder List. The Notice Letters will instruct the recipients to contact the
 government with any restitution claims or other questions, and the government will advocate
 for appropriate restitution on their behalf. The Notice Letter will include an affidavit of loss,
 which is designed to ascertain the magnitude of loss, that the recipient will return to the
 government. Finally, the Notice Letter will advise the recipient that all responses must be
 received by the government no later than 30 days following the date the letter is postmarked
 to the recipients. The government currently anticipates that the Notice Letters will be sent to
 shareholders on August 12 or August 13, 2020.
                 Once the Notice Letters are sent out, the government will provide counsel to
 the defendant and the Identified Victims with a weekly update of the number of responses it
 has received to the Notice Letter, as well as the number of shares represented by those
 responses. The weekly update, however, will not include the name or other
 personal/identifying information of the former shareholders. At the end of the 30 day
 period, the parties will confer and determine whether an additional notice period is necessary
 and will advise the Court accordingly. Once the government is comfortable that it is not
 likely to receive any additional responses to the Notice Letter, the government will advise the
 Court, the defendant and counsel to the Identified Victims of the final tally of additional
 victims who have come forward and the number of shares represented by those additional




        1
         The vast majority of the shareholders on the Shareholder List are located outside of
 the United States, which presents a significant challenge to obtaining updated contact
 information.


                                                 2
Case 1:16-cr-00515-NGG-LB Document 102 Filed 08/12/20 Page 3 of 3 PageID #: 6273




 victims. Following that submission, the parties will advise the Court of their respective
 positions on proceeding to sentencing in this matter.


                                                Respectfully submitted,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                         By:                 /s/
                                                David C. Pitluck
                                                Jonathan P. Lax
                                                James P. McDonald
                                                Assistant U.S. Attorneys
                                                (718) 254-7000


                                                ROBERT A. ZINK
                                                Chief, Fraud Section
                                                U.S. Dept. of Justice, Criminal Division

                                         By:                  /s/
                                                Gerald M. Moody, Jr.
                                                Trial Attorney
                                                (202) 616-4988

 cc:    Clerk of the Court (NGG) (by ECF)
        All Counsel of Record (by ECF)




                                               3
